                                                                                    Case 8:19-cv-00742-JVS-JDE Document 28 Filed 06/04/20 Page 1 of 1 Page ID #:143

                                                                                            Kira A. Schlesinger, Esq. (SB CA: 205357; AZ: 023450)
                                                                                        1   SCHLESINGER CONRAD, PLLC
                                                                                            3936 E. Desert Cove Avenue, 1st Fl.
                                                                                        2   Phoenix, Arizona 85028
                                                                                            Tel: 602-812-3661
                                                                                        3   Fax: 480-522-3674
                                                                                            E-Mail: docket@schlesingerconrad.com
                                                                                                                                                          JS-6
                                                                                        4

                                                                                        5   Attorney for Plaintiff RJC FUNDING, LLC
                                                                                        6

                                                                                        7                              UNITED STATES DISTRICT COURT
                                                                                        8                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                        9      RJC FUNDING, LLC, a Delaware               ) CASE NO.: 8:19-CV-00742 – JVS-JDE
                                                                                               Corporation;                               )
                                                                                       10
                                                                                                                                          ) ORDER RE DISMISSAL WITH
                                                                                       11             Plaintiffs,                         ) PREJUDICE
                                                                                                                                          )
                                                                                       12      v.                                         )
                                                                                       13       ANTHONY GRAHAM, individually and as )
                                                                                                principle for GRAHAM & MARTIN, LLP, )
                                                                                       14       California limited liability partnership; )
                           3936 E. Desert Cove Avenue, 1st Fl., Phoenix, AZ 85028




                                                                                                DOES 1 – 10, inclusive;                   )
SCHLESINGER CONRAD, PLLC




                                                                                       15                                                 )
                                                                                                BLACK PARTNERSHIPS 1-10, inclusive;
                                                                                       16       WHITE CORPORATIONS 1-10,                  )
                                                                                                inclusive; and                            )
                                                                                       17       GREY LIMITED LIABILITY                    )
                                                                                                COMPANIES, inclusive,                     )
                                                                                       18                                                 )
                                                                                       19               Defendants.                       )
                                                                                                                                          )
                                                                                       20                                                 )
                                                                                       21

                                                                                       22          This Court, having reviewed the stipulation of the parties, and good cause appearing,

                                                                                       23   hereby instructs the clerk to dismiss this action and each claim related thereto, with prejudice.

                                                                                       24   Each party to bear their own costs and fees.

                                                                                       25

                                                                                       26   Date: June 04, 2020

                                                                                       27                                               By
                                                                                                                                        Honorable James V. Selna
                                                                                       28                                               Judge of the District Court


                                                                                                                      STIPULATION RE DISMISSAL WITH PREJUDICE
                                                                                                                                         1
